OPINION OF THE COURT
PER CURIAM:
The United States appeals in this case from an order of the district court suppressing identification testimony of prosecution witnesses.
One month after the defendants were arrested, and one day before counsel was appointed, Government witnesses were shown photographic displays which included pictures of the defendants. Although the suppression order does not so indicate, the trial court must have considered United States v. Zeiler, 427 F.2d 1305 (3d Cir. 1970), to be the applicable law. Because this court en banc recently overruled certain portions of Zeiler in United States ex rel. Reed v. Anderson, 461 F.2d 739 (3d Cir. 1972), we will vacate the district court’s order, and remand for further consideration in light of our decision in Reed.